Citation Nr: 0322428	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Entitlement to service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.  

This matter comes before the Board on appeal from a June 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, that denied 
the veteran's application to reopen a previously and finally 
denied claim of entitlement to service connection for post-
traumatic stress disorder.  When this matter was previously 
before the Board in February 2001, it was remanded to the RO 
for additional development.  While the matter was pending 
before the RO, a rating decision of April 2002 denied service 
connection for schizophrenia, and the veteran perfected an 
appeal from the denial of that benefit.  In February 2003, 
the RO continued its previous denial of the veteran's 
application to reopen.

The matter is now before the Board for further appellate 
consideration.  In his substantive appeal received in March 
2003, the veteran requested a Travel Board hearing.  However, 
in June 2003, the veteran through his representative canceled 
his request for a hearing.  


FINDINGS OF FACT

1.  A rating decision dated in May 1986 denied entitlement to 
service connection for post-traumatic stress disorder.  

2.  The veteran was notified of this determination the 
following month and filed a timely notice of disagreement.  
However, he failed to file a timely substantive appeal after 
he and his representative were provided with a statement of 
the case in August 1986.  

3.  The veteran's application to reopen his claim for service 
connection for post-traumatic stress disorder was received in 
January 1999.  

4.  Evidence added to the record since the May 1986 rating 
decision is not wholly cumulative and is evidence that, by 
itself, or when considered in conjunction with the previous 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for post-traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  The May 1986 rating decision denying service connection 
for post-traumatic stress disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 
20.302, 20.1103 (2002).  

2.  The evidence added to the record since the May 1986 
rating decision denying service connection for post-traumatic 
stress disorder is new and material, and the claim for this 
benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that service connection for post-traumatic 
stress disorder was denied by a rating decision dated in May 
1986.  Although the veteran initiated a timely appeal from 
this determination, he did not perfect his appeal following 
issuance to him and his representative of a statement of the 
case in August 1986.  The May 1986 rating decision therefore 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.202, 20.302, 20.1103.  However, a claim will be 
reopened if new and material evidence has been submitted 
since the last final disallowance of the claim on any basis.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The veteran's application to reopen his claim for service 
connection for post-traumatic stress disorder was received in 
January 1999, and evidence has been received in support of 
his application.  

The evidence of record at the time of the May 1986 rating 
decision included the service medical records, reports of VA 
hospitalization and treatment, and a statement received in 
December 1985 detailing the stressors said to support a 
diagnosis of post-traumatic stress disorder that was entered 
on Axis I as a final diagnosis (together with schizophrenic 
affective disorder) when the veteran was discharged from a VA 
hospitalization in December 1985.  During this 
hospitalization, to which the veteran was admitted the 
previous October, he was said to have experienced flashbacks 
of Vietnam "that seemed very real to the patient."  The 
stressors detailed in the veteran's stressor statement 
indicate that he was attached to the 44th Medical Group when 
he saw his "best friend" get his stomach blown out by the 
First Sergeant in May 1969 at Cam Ranh Bay.  He further 
asserted that he was in the stockade for 60 days during which 
time he did not get any sleep and that when he asked for 
medical help, he was refused.  He said that he kept seeing 
his friend with his stomach blown out and kept seeing himself 
in the stockade with mortar rounds falling all over the 
place.  

The evidence received since the prior final rating decision 
includes the veteran's service personnel records, operational 
reports from the veteran's unit and another unit stationed in 
the Cam Ranh Bay area, and a report from the United States 
Armed Services Center for Unit Records Research (USASCURR) 
dated in March 2002.  Also received were more extensive 
copies of clinical records associated with the veteran's VA 
hospitalization in April and May 1973, additional stressor 
statements, and treatment reports through August 2001 
rendered at a state correctional institution where the 
veteran is currently incarcerated.  The recent treatment 
reports show a variety of diagnoses most prominently 
including paranoid schizophrenia, and, when seen in August 
2001, a mood disorder.  When the veteran was seen in January 
1999 during his incarceration, the assessment included post-
traumatic stress disorder.  These treatment reports show that 
throughout the veteran's incarceration, he has been treated 
with psychotropic medication that has included Mellaril and 
Haldol and, most recently, Paxil.  

The record shows that the veteran's service personnel records 
were received in July 2001 and that the treatment reports 
from the State correctional institution were received in 
August 2001.  The operational reports were received in March 
2002 and an additional stressor statement was received from 
the veteran in June 2002.  The personnel records show that he 
served in Vietnam as a supply clerk with the 545th Medical 
Detachment from August 22, 1968, to June 8, 1969.  He was 
confined pursuant to court-martial from May 26 to June 3, 
1969, and from June 8 to July 27, 1969.  From August 4 to 
October 13, 1969, the veteran served in Vietnam as a 
warehouseman with Company A, USAD.  

The letter from the Center for Unit Records Research, as well 
as the operational reports included therein, show that Cam 
Ranh Bay was the main base area location for the 545th 
Medical Detachment.  The higher headquarters for that unit 
was the 44th Medical Brigade.  Operational reports indicate a 
pipeline attack on October 3, 1968, in the Cam Ranh Bay area, 
as well as explosions in or about the airstrip at Cam Ranh 
Bay on February 21, 1969.  

In a statement received in June 2002, the veteran indicates 
that there were three specific moments that remain embedded 
in his memory.  The first was when he was left to guard an 
ammunition dump that came under heavy enemy mortar fire.  He 
saw many men brought in who had been riddled with bullets or 
were otherwise wounded.  He also claimed that the First 
Sergeant shot his best friend in the stomach and that the 
exiting bullet "grazed my right eye."  Finally, he claimed 
that he pulled guard duty at CRB guarding "large stacks" of 
bodies that were to be shipped back to the United States.  
The veteran also claims that he was sent to the University of 
South Carolina for tests regarding sleep deprivation directly 
related to post-traumatic stress disorder.  He contends that 
the post-traumatic stress disorder and schizophrenia are 
interrelated and intertwined and that his symptoms first 
appeared in 1969 or 1970.  He contends that his treatment at 
a VA hospital, beginning in 1970, was the start of his 
treatment for post-traumatic stress disorder.  He maintains 
that he was diagnosed with post-traumatic stress disorder 
starting in 1986, if not sooner.  

The record shows that the claim for service connection for 
post-traumatic stress disorder was denied in May 1986 partly 
on the ground that a stressor based on events that happened 
to some other person were not considered life-threatening 
stressors with respect to the veteran himself.  The RO noted 
that the death of the veteran's "friend" occurred in a 
secure, rear echelon support area.  In addition, the RO noted 
that regulations preclude a grant of service connection for 
any disability incurred while confined undergoing sentence of 
a court-martial and that such time was non-creditable 
service.  See 38 C.F.R. § 3.15 (2002).  

The Board observes that the definition of what constitutes a 
stressor to support a diagnosis of post-traumatic stress 
disorder has been changed by the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and now contemplates a much more subjective standard that 
includes the individual's exposure to the threatened death, 
or serious injury to himself or others.  See Cohen v. Brown, 
10 Vet. App. 128, 153 (1997) (Nebeker, C.J., concurring).  
The provisions of 38 U.S.C.A. § 3.304(f) were amended to 
reflect the holding in Cohen and were made effective with the 
date that that decision was rendered in 1997.  See 64 Fed. 
Reg. 32,807 (June 18, 1999).  As the veteran's application to 
reopen was not received until January 1999, the more recent 
version of § 3.304(f) is the only version that applies with 
respect to this appeal.  

Section 3.304(f) provides that entitlement to service 
connection for post-traumatic stress disorder requires, inter 
alia, medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2002), which in turn requires that 
the diagnosis of a mental disorder conform to DSM-IV.  

In view of this and in view of the receipt of service 
department evidence of explosions and attacks in the Cam Ranh 
Bay area during the veteran's service with a unit located 
there, the Board concludes that the new evidence provides "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, . . ."  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (emphasis added).  
As such, the new evidence is so significant to the issue in 
this case that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  As 
the additional evidence is both new and material, the 
application to reopen must be granted.  


ORDER

The application to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder is granted.  


REMAND

In view of the Board's disposition above, the claim of 
entitlement to service connection for post-traumatic stress 
disorder must be adjudicated de novo without regard to the 
finality of any prior rating decision.  In addition, the RO 
must consider the claim based on the criteria contained in 
DSM-IV and 38 C.F.R. § 4.125(a), as well as the provisions of 
38 C.F.R. § 3.304(f) that became effective on March 7, 1997.  

Moreover, the record shows that when the veteran was examined 
for separation in September 1969, he underwent a psychiatric 
evaluation that culminated in a diagnosis of chronic severe 
antisocial personality manifested by antisocial acting out 
with physical abusiveness and no regard for any authorities.  
Although he indicated that he had had nightmares, depression, 
worry, and loss of memory, this apparently occurred while he 
was in the stockade at Long Binh for more than two months.  

However, the veteran was admitted to a VA hospital in May 
1971 with a chief complaint of insomnia and some 
"nervousness" of approximately two months' duration.  It 
was reported that he had previously been treated on a "sleep 
bed" on which he stated that he slept well.  He now 
presented for admission on the encouragement of his spouse of 
one month and his mother and admitted to marital conflict.  
He said that he had not worked since his marriage.  He gave a 
history of poor appetite but was otherwise without physical 
complaints.  The veteran's family gave a history of homicidal 
threats and hostile behavior, although the veteran denied 
such feelings.  The impression was anxiety reaction; 
schizophrenia was to be ruled out.  However, the veteran left 
the hospital without leave and was discharged AWOL, with a 
final diagnosis of passive-aggressive personality.  However, 
the veteran was hospitalized by VA in April and May 1973 for 
symptoms that culminated in a final diagnosis of psychotic 
depression.  When hospitalized by VA from October to December 
1985, the diagnoses on Axis I were schizophrenic affective 
disorder and post-traumatic stress disorder.  As indicated 
above, the predominant diagnosis during the veteran's 
incarceration has been schizophrenia, usually of the paranoid 
type.  

In view of VA's duty to assist under the provisions of the 
Veterans Claims Assistance Act of 2000, the Board concludes 
that additional development of the claim for service 
connection for schizophrenia should be undertaken.  The Board 
concludes that the claims file should be reviewed by a 
psychiatric examiner for purposes of eliciting an opinion 
regarding the etiology of any current psychiatric disability, 
including schizophrenia and post-traumatic stress disorder.  
See 38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran's claims folder should be 
sent to a VA psychiatric examiner for 
review.  The examiner is requested to 
review the claims folder, including the 
service medical records, and render an 
opinion as to whether it is at least as 
likely not (50 percent probability) that 
any currently diagnosed psychiatric 
disability, including schizophrenia and 
post-traumatic stress disorder, is 
related to service or to any complaints 
and findings noted in service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

2.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
adjudicate the issue of entitlement to 
service connection for post-traumatic 
stress disorder de novo without regard to 
the finality of any prior rating decision 
and should readjudicate the issue of 
entitlement to service connection for 
schizophrenia.  

3.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
provided with an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.  However, the 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



